Reasons for Allowance
Claims 1-16, 18-24, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the laundry treating apparatus of independent claims 1 and 24 comprising, inter alia, a drum with a lifter having a lifter frame coupled to the drum and a frame cover that covers the lifter frame, wherein the lifter frame comprises a frame base coupled to the inner circumferential surface of the drum, a frame upper plate spaced apart from the frame base in a direction toward an inside of the drum, a frame sidewall that connects the frame upper plate to the frame base, and a spacer that protrudes from the frame upper plate toward an inner surface of the frame cover and that separates the inner surface of the frame cover from the frame upper plate, and wherein the spacer includes a vertex portion that defines a farthest point of the spacer protruding from the frame upper plate toward the frame cover, the farthest point coming into contact with the inner surface of the frame cover.  
Such spacer configuration provides numerous advantages.  For instance, “the spacer may be disposed on the outer surface of the lifter frame coupled to the drum, such that even when external force is applied to the frame cover configured to cover the lifter frame, the spacer comes into contact with the inner surface of the frame cover, thereby preventing deformation of the frame cover...  the spacer may prevent the inner surface of the frame cover from being tightly attached to the outer surface of the lifter frame, and a gap between the outer surface of the frame cover and the inner surface of the frame cover may be maintained. Water may flow along the gap… the gap may be maintained to be equal to or greater than the height of the spacer, and foreign substances smaller than the spacer may not be easily trapped in the gap. The interior of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711